Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 1 of 28 Page ID #:459




      1    CENTER FOR DISABILITY ACCESS
           Ray Ballister, Jr., Esq., SBN 111282
      2    Mark Potter, Esq., SBN 166317
           Phyl Grace, Esq., SBN 171771
      3    Dennis Price, SBN 279082
           8033 Linda Vista Road Suite 200
      4    San Diego CA 92111
           (858) 375-7385; (888) 422-5191 fax
      5    dennisp@potterhandy.com
      6    Attorneys for Plaintiff CHRIS LANGER
      7
                                 UNITED STATES DISTRICT COURT
      8                         CENTRAL DISTRICT OF CALIFORNIA
      9
     10    Chris Langer,
                                                  Case: 2:19-CV-02439-SVW-SK
     11                Plaintiff,
                                                  Memorandum of Points and
     12       v.                                  Authorities in Support of Motion
                                                  for An Award of Attorney’s Fees
     13    Westco Investment LLC, a California
           Limited Liability Company;             Date:    January 13, 2019
     14    Farsi Import, LLC, a California        Time:    1:30 p.m.th
           Limited Liability Company; and Does    Ctrm:    10A (10 Floor)
     15    1-10,
                                                  Hon Judge Stephen V. Wilson
     16
                       Defendants.
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



          PNAs for Fee Motion                                            2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 2 of 28 Page ID #:460




      1
      2                                            TABLE OF CONTENTS
      3     I.        PRELIMINARY STATEMENT....................................................................... 1

      4     II. REASONABLENESS OF FEES ...................................................................... 1
      5
                 A.        Hourly Rates .............................................................................................. 2
      6
                 B.        Hours Reasonably Expended ................................................................... 15
      7
      8     III.        HENSLEY/KERR FACTORS .................................................................... 17

      9          A.        Time and Labor Required ........................................................................ 18
     10          B.        Novelty and Difficulty of Issues .............................................................. 18
     11
                 C.        Skill Required to Perform Legal Service ................................................. 18
     12
                 D.        Preclusion of Other Work ........................................................................ 19
     13
     14          E.        Customary Fee ......................................................................................... 20
     15          F.        Fixed or Contingent Fee .......................................................................... 20
     16
                 G.        Time Limitations...................................................................................... 20
     17
                 H.        Amount Involved and Results Obtained .................................................. 20
     18
     19          I.     Experience and Ability of Attorneys ........................................................... 21

     20          J.     Undesirability of the Case ........................................................................... 21
     21
                 K.        Nature and Length of Professional Relationship with Client .................. 21
     22
                 L.        Awards in Similar Cases. ......................................................................... 22
     23
     24     IV.         LITIGATION COSTS ................................................................................. 22

     25     V. CONCLUSION ............................................................................................... 23
     26
     27
     28



                                                                        i
          PNAs for Fee Motion                                                                                            2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 3 of 28 Page ID #:461




      1                                       TABLE OF AUTHORITIES
      2
          Cases
      3
          Arroyo v. Firestone (C.D Ca, 2012) CV 10-03795 DDP (JCGx) ................................ 5
      4
          Arroyo v. Svela (C.D Ca, August 13, 2012) 2:10-cv-07814 ........................................ 5
      5
          Bell v. Clackamas County (2003) 341 F.3d 858 .......................................................... 6
      6
          Blackwell v. Foley,
      7
             724 F. Supp. 2d 1068 (N.D. Cal. 2010) ......................................................... 2, 4, 10
      8
          Boemio v. Love's Restaurant,
      9
             954 F.Supp. 204 (S.D. Cal. 1997) .......................................................................... 22
     10
          City of Sacramento v. Drew,
     11
             207 Cal. App. 3d 1287 (1989) .................................................................................. 2
     12
          Copeland v. Marshall,
     13
             641 F.2d 880 (1980) ............................................................................................... 17
     14
          Dine v. Metropolitan Life Ins. Co. (C.D. Cal., Dec. 9, 2011, No. CV 05-3773 RSWL
     15
             PLAX) 2011 WL 6131312 ....................................................................................... 8
     16
          Elguezabal v. Hwang (C.D Ca, October 1, 2015) EDCV 14-407 JGB (DTBx) .......... 5
     17
          Flores v. City of San Gabriel (C.D. Cal., Feb. 22, 2019, No. CV124884JGBJCGX)
     18
             2019 WL 1771795 ................................................................................................... 8
     19
          Grant & Eisenhofer, P.A. v. Brown (C.D. Cal., May 14, 2018, No.
     20
             CV175968PSGAFMX) 2018 WL 4945303 ....................................................... 8, 16
     21
          Hansen v. Deercreek Plaza, LLC,
     22
             420 F.Supp.2d 1346 (S.D.Fla 2006) .................................................................... 3, 4
     23
          Hensley v. Eckerhart,
     24
             461 U.S. 424 (1983) ........................................................................................ passim
     25
          Hicks v. Toys "R' Us-Delaware, Inc. (C.D. Cal., Sept. 2, 2014, No. CV13-1302-DSF
     26
             JCGX) 2014 WL 4670896 ..................................................................................... 11
     27
          Jankey v. Poop Deck,
     28
             537 F.3d 1122 (9th Cir. 2008).................................................................................. 1



                                                                     ii
          PNAs for Fee Motion                                                                                        2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 4 of 28 Page ID #:462




      1   Koire v. Metro Car Wash,
      2      40 Cal.3d 24 (1985) ......................................................................................... 21, 22
      3   Langer v. Chequered Flag International (C.D Ca, 2016) CV 15-04960-BRO ........... 5
      4   Lindsay v. Grupo Glemka, 2:18-CV-05136-MRW (July 19, 2019, C.D Ca.) ............. 7
      5   Lindy Bros. Builders, Inc. of Phila. v. American Radiator,
      6      487 F.2d 161 (3rd Cir 1973) .................................................................................. 17
      7   Lipschultz v. Good Knight Inn (C.D Ca, February 27, 2013) 2:11-cv-07913-DSF-JC 5
      8   Love v. Guerrero (C.D Ca, 2015) CV13-1655 DMG (SPx) ........................................ 5
      9   Lovell v. Chandler
     10      (9th Cir. 2002) 303 F.3d 1039................................................................................ 24
     11   Margolin v. Regional Planning Comm’n,
     12      134 Cal.App.3d 999 (1982) ...................................................................................... 3
     13   Moreno v. City of Sacramento (9th Cir. 2008) 534 F.3d 1106 ........................ 7, 13, 23
     14   PLCM Group, Inc. v. Drexler,
     15      22 Cal.4th 1084 (2000) ............................................................................................ 3
     16   Rodriguez v. Barrita, Inc. (2014) 53 F.Supp.3d 1268 ................................................. 5
     17   San Bernardino Valley Audubon Society, Inc. v. County of San Bernardino,
     18      155 Cal.App.3d 738 (1984) ................................................................................ 2, 11
     19   Scherer v. Woodley-Vanomen Properties (2019) 2:18-cv-08239-GW-AFM ............ 16
     20   Serrano v. Priest,
     21      20 Cal.3d 25 (1977) ............................................................................................... 17
     22   United Steelworkers of Am. v. Phelps Dodge Corp.,
     23      896 F.2d 403 (9th Cir. 1990).................................................................................... 3
     24   Van Gerwen v. Guarantee Mutual Life,
     25      214 F.3d 1041 (9th Cir. 2000)................................................................................ 18
     26   Wehr v. Burroughs Corp.,
     27      477 F.Supp. 1012 (E.D.Pa. 1979) ............................................................................ 2
     28



                                                                     iii
          PNAs for Fee Motion                                                                                        2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 5 of 28 Page ID #:463




      1   Welch v. Metropolitan Life Ins. Co.,
      2      480 F.3d 942 (9th Cir. 2007).................................................................................... 3
      3   Woodland Hills Residents Ass'n., Inc. v. City Council,
      4      23 Cal.3d 917 (1979) ......................................................................................... 2, 11
      5   Zielke v. Rosenstiel (C.D. Cal., Mar. 25, 2019, No. CV 19-702 PSG (EMX)) 2019
      6      WL 1718681 .......................................................................................................... 11
      7
      8
          Statutes
      9
          42 U.S.C. § 12205 ........................................................................................ 1, 13
     10
          Cal. Civ. § 52(a) ........................................................................................... 1, 12
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                                                      iv
          PNAs for Fee Motion                                                                                         2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 6 of 28 Page ID #:464




      1                         I. PRELIMINARY STATEMENT
      2          Mr. Chris Langer is a person with physical disabilities. He is a
      3   paraplegic who cannot walk and who uses a wheelchair for mobility. He sued
      4   defendants Westco Investment LLC, and Farsi Import, LLC as owners and
      5   operators of the Farsi Café located at 1916 Westwood Blvd., Los Angeles,
      6   California for failure to provide accessible parking, accessible paths of travel,
      7   accessible transaction counter, and accessible restroom although the law has
      8   required it for 26 years. After fully litigating this matter, Mr. Langer prevailed
      9   at trial and this Court issued a judgment in his favor, granting Mr. Langer
     10   statutory damages and remedial relief. Having prevailed, Plaintiff now moves
     11   the Court for an award of attorney’s fees and costs.
     12
     13                         II. REASONABLENESS OF FEES
     14          Under the American with Disabilities Act, attorney's fees are available
     15   to a prevailing party. 42 U.S.C. § 12205. Additionally, under the Unruh Civil
     16   Rights Act, a defendant "is liable for" any attorney fees" suffered by any
     17   person denied the rights" provided for under Unruh. Cal. Civ. § 52(a).
     18   Successful litigants are entitled to reasonable attorney fees “to ensure effective
     19   access to the judicial process for persons with civil rights grievances.” Hensley
     20   v. Eckerhart, 461 U.S. 424, 429 (1983). “If successful plaintiffs were routinely
     21   forced to bear their own attorneys' fees, few aggrieved parties would be in a
     22   position to advance the public interest by invoking the injunctive powers of
     23   the federal courts. Consequently, recovery is the rule rather than the
     24   exception.” Jankey v. Poop Deck (9th Cir. 2008) 537 F.3d 1122, 1131
     25   (internal citations omitted).
     26          This is a civil right entitlement, not a windfall. “It must be remembered
     27   that an award of attorneys' fees is not a gift. It is just compensation for
     28



                                                  1
          PNAs for Fee Motion                                                     2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 7 of 28 Page ID #:465




      1   expenses actually incurred in vindicating a public right.” City of Sacramento v.
      2   Drew (1989)207 Cal. App. 3d 1287, 1304
      3           The “fundamental objective” of attorney fee statutes is “to encourage
      4   suits effectuating a strong policy by awarding substantial attorney's fees ...
      5   to those who successfully bring such suits . . ..” Woodland Hills Residents
      6   Ass'n., Inc. v. City Council, 23 Cal.3d 917, 933 (1979) (emphasis added). To
      7   accomplish this, the award must be large enough “to entice competent counsel
      8   to undertake difficult public interest cases.” San Bernardino Valley Audubon
      9   Society, Inc. v. County of San Bernardino (1984) 155 Cal.App.3d 738, 755.
     10   Thus, there is a “requirement of an award of substantial attorney fees” in these
     11   disability access civil rights cases. Blackwell v. Foley (N.D. Cal. 2010) 724 F.
     12   Supp. 2d 1068, 1076 (a disability access case involving both the ADA and
     13   Unruh Civil Rights Act).
     14           The documentation submitted in support of a request for attorney fees
     15   should be sufficient to satisfy the court, or indeed a client, that the hours
     16   expended were actual, non-duplicative and reasonable and to appraise the
     17   court of the nature of the activity and the claim on which the hours were spent.
     18   See Hensley, 461 U.S. at 437; Wehr v. Burroughs Corp. (E.D.Pa. 1979) 477
     19   F.Supp. 1012, 1016–18, modified on other grounds at Wehr v. Burroughs
     20   Corp. (3rd Cir. 1980) 619 F.2d 276. The billing statements attached as exhibit
     21   2 meet this standard.
     22
             A.       Hourly Rates
     23
                  A reasonable hourly rate reflects the skill and experience of the lawyer,
     24
          including any relevant areas of particular expertise, and the nature of the work
     25
          performed. See Hensley, 461 U.S. at 433-34. The reasonable market value of
     26
          the attorney’s services is the measure of a reasonable hourly rate. PLCM
     27
          Group, Inc. v. Drexler, 22 Cal.4th 1084, 1094 (2000). This standard applies
     28



                                                  2
          PNAs for Fee Motion                                                    2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 8 of 28 Page ID #:466




      1   regardless of whether the attorneys claiming fees charge nothing for their
      2   services, charge at below-market or discounted rates, represented the client on
      3   a straight contingent fee basis, or are in house counsel. Id.; see also Welch v.
      4   Metropolitan Life Ins. Co. (9th Cir. 2007) 480 F.3d 942, 946. As evidenced by
      5   the detailed background of each attorney, the attorneys in this matter are
      6   skilled in their practice and qualified to command rates between $400-$595
      7   per hour. (Exhibit 1 - Potter Decl.          ¶ 9-19 and Exhibit 9 – O’Connor
      8   Declaration).
      9          Rates awarded to the claiming attorneys in previous actions are good
     10   evidence of the appropriate market rate. See e.g. Margolin v. Regional
     11   Planning Comm’n (1982) 134 Cal.App.3d 999, 1005                 (where the court
     12   rejected defendants’ argument that rates awarded plaintiff’s counsel in prior
     13   litigation were not relevant, stating that court awards are “obviously relevant”
     14   and that the “most analogous evidence” would be fees sought and deemed
     15   reasonable by courts in other cases.”). Also, in United Steelworkers of Am. v.
     16   Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990), the court held, “rate
     17   determinations in other cases, particularly those setting a rate for the plaintiffs'
     18   attorney, are satisfactory evidence of the prevailing market rate.”). In Hansen
     19   v. Deercreek Plaza, LLC (S.D.Fla 2006) 420 F.Supp.2d 1346, 1350, the court
     20   held that previous fee rulings for the fee applicant for comparable cases is
     21   “satisfactory evidence” in an ADA case.
     22          Not only are plaintiff’s counsel’s rates fully consistent within their
     23   market but they should expect to receive full compensation. The rates
     24   requested herein have been approved by this district and are in line with
     25   market rates. (Exhibits 4, 5 & 6 – Judges Wilson, Kim and Wilner Orders).
     26   Both state and federal law advocates for full and substantial compensation for
     27   disability civil rights attorneys:
     28



                                                   3
          PNAs for Fee Motion                                                       2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 9 of 28 Page ID #:467




      1          Per statutory provisions by the United States Congress and the
      2          California Legislature to ensure that there are attorneys willing
      3          to perform the important function of securing the rights of
      4          disabled persons to “full participation in the social and economic
      5          life of the state” and to “full and equal access,” it is necessary to
      6          provide substantial compensation for this work. Encouraging
      7          competent attorneys to handle ADA Title III cases is necessary
      8          for effective enforcement: former California Attorney General
      9          Dan Lungren, in a 1993 Opinion, held that California building
     10          officials could not independently enforce the ADA, and that
     11          enforcement was left primarily to private lawsuits.
     12
     13
          Blackwell v. Foley (N.D. Cal. 2010) 724 F. Supp. 2d 1068, 1075 . “Indeed,
     14
          were it not for the efforts of those attorneys willing to undertake the
     15
          representation of ADA plaintiffs, there would be little, if any, enforcement of
     16
          this landmark statute.” Hansen v. Deercreek Plaza, LLC (S.D.Fla. 2006) 420
     17
          F.Supp.2d 1346, 1349.
     18
                 Based on the evidence of market rate and the public interest in
     19
          encouraging the private bar in enforcing the ADA, plaintiff’s counsels’ rates
     20
          should be approved by this court.
     21
     22          1.         History of Prevailing Rate
     23          Courts have previously noted the increase in fee requested by counsel
     24   in this action compared to the same rates sought relatively recently. Plaintiff
     25   addresses this now.
     26          Counsel for plaintiff has been practicing in the Central District for
     27   nearly 20 years. Nearly a decade ago, in March 2011, Judge Stephen Wilson
     28   considered plaintiff’s counsel’s qualifications, expert opinions and other



                                                   4
          PNAs for Fee Motion                                                      2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 10 of 28 Page ID #:468




       1   evidence and granted plaintiff’s counsels then requested rates. (Exhibit 3 –
       2   2011 Judge Wilson Award).
       3                                                                  1
                  This rate was quickly adopted in the Central District and Courts in the
       4   Central District of California have become accustomed to awarding a
       5   templated rate to ADA litigation since Judge Wilson’s award in Rite Aid.
       6                         2
           However, in 2019 , the firm began requesting a reassessment of the prevailing
       7   rates in the community in light of increased litigation costs since 2011.
       8   Plaintiff seeks adjusted rates in line with current approved rates for the district
       9   as well as adjustment for accumulated experience. Rodriguez v. Barrita, Inc.
      10   (2014) 53 F.Supp.3d 1268. In the Rite Aid case, this court acknowledged that
      11   using rates from 2005 through 2009 did not properly indicate the prevailing
      12   rate at the time of that ruling in 2011. Looking at that rationale today, the
      13   baseline Rite Aid determination is even older (8 years old now) than the oldest
      14   rates (6 years) that were being considered in 2011. The Ninth Circuit has
      15   advised that applying rates as recently as two years prior to the work under
      16   review is inappropriate for determining the current market rate. Bell v.
      17   Clackamas County (2003) 341 F.3d 858, 868. A proper lodestar assessment
      18   requires reference to the current prevailing rates in the community, and a rate
      19
      20   1
             Arroyo v. Firestone (C.D Ca, 2012) CV 10-03795 DDP (JCGx); Arroyo v. Svela
      21   (C.D Ca, August 13, 2012) 2:10-cv-07814; Lipschultz v. Good Knight Inn (C.D Ca,
           February 27, 2013) 2:11-cv-07913-DSF-JC; Elguezabal v. Hwang (C.D Ca, October
      22   1, 2015) EDCV 14-407 JGB (DTBx); Love v. Guerrero (C.D Ca, 2015) CV13-1655
      23   DMG (SPx); Langer v. Chequered Flag International (C.D Ca, 2016) CV 15-04960-
           BRO
      24   2
             Until 2019, since the 2011 decision, Plaintiff’s counsel has sought an unchanged
      25   rate, and as expected, has received that unchanged rate. Counsel obviously would not
           expect a judge to grant a rate higher than requested, and any firm is free to seek
      26   below market compensation without insistence otherwise. However, counsel’s
           decisions to seek these rates should have no bearing on its ability to seek a
      27
           contemporaneous judicial assessment of the prevailing rates in the community in the
      28   form of a motion for attorney’s fees, as required by the lodestar process, as he has
           done here.


                                                    5
           PNAs for Fee Motion                                                       2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 11 of 28 Page ID #:469




       1   should not be rejected simply because of the magnitude of the increase
       2   requested. In fact, the Moreno court in fact specifically advised against this:
       3
                    District judges can certainly consider the fees awarded by other
       4
                    judges in the same locality in similar cases. But adopting a
       5
                    court-wide policy—even an informal one—of “holding the line”
       6
                    on fees at a certain level goes well beyond the discretion of the
       7
                    district court. One problem with any such policy is that it
       8
                    becomes difficult to revise over time, as economic conditions
       9
                    change; here the rate apparently hadn't changed for 10 years, and
      10
                    even a $50 increase in the hourly rate was considered a “big step
      11
                    ... for the court generally.” Unless carefully administered and
      12
                    updated, any such policy becomes a strait-jacket. More
      13
                    fundamentally, such a policy—no matter how well intentioned
      14
                    or administered—is inconsistent with the methodology for
      15
                    awarding fees that the Supreme Court and our court has
      16
                    adopted. The district court's function is to award fees that reflect
      17
                    economic conditions in the district; it is not to “hold the line”
      18
                    at a particular rate, or to resist a rate because it would be a
      19
                    “big step.” If the lodestar leads to an hourly rate that is higher
      20
                    than past practice, the court must award that rate without regard
      21
                    to any contrary practice.
      22
      23   Moreno v. City of Sacramento (9th Cir. 2008) 534 F.3d 1106, 1115. (emphasis
      24   added)
      25            The first court to assess the same rates claimed in this matter, Judge
      26   Wilner, agreed in a contested fee motion that these rates were reasonable.
      27   Lindsay v. Grupo Glemka, 2:18-CV-05136-MRW (July 19, 2019, C.D Ca.)
      28   (awarding rates to present counsel between $400-$595/hr) (Exhibit 5 – Judge



                                                     6
           PNAs for Fee Motion                                                       2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 12 of 28 Page ID #:470




       1   Wilner Order). Not long after, in September 2019, Judge Kim followed suit,
       2   granting without modification the same rates sought here, only reducing hours
       3   for waived oral argument. (Exhibit 6 – Judge Kim Order; Exhibit 9 – Decl of
       4   John O’Connor ¶ 8 para 34.). Finally, in Whitaker v. Hieu, this court had the
       5   opportunity to reassess the rates that have been awarded in this district and
       6   after being provided the briefing prepared in advance for this matter,
       7   determined that the rates requested were reasonable, awarding the rates
       8   requested. (Exhibit 4 – 2019 Judge Wilson Order)3
       9
                   2.        Current Prevailing Rates in the Community
      10
                   In viewing the market since that Rite Aid that has served as the
      11
           foundation for rate awards for the last 8 years, not only have the baseline rates
      12
           in the community increased since 2011, decided during a recession, but the
      13
           experience of the given attorneys has also increased dramatically. The Central
      14
           District of California has not struggled with providing market rate increases to
      15
           law firms in the past. Dine v. Metropolitan Life Ins. Co. (C.D. Cal., Dec. 9,
      16
           2011, No. CV 05-3773 RSWL PLAX) 2011 WL 6131312, at *3 (tracking the
      17
           increases in rates granted to two law firms, approving annual rates in excess of
      18
           $50 per year over several years).
      19
                   As shown below, rates have recently been awarded far in excess of
      20
           those originally awarded to Center for Disability Access in 2011 and in fact
      21
           above those rates requested in the present motion.
      22
      23
           Case4                             Attorney             Exp.              Rate
      24
      25   3
            With one exception, the rates requested for Mr. Price. Which will be addressed
      26   below.
           4
            Flores v. City of San Gabriel (C.D. Cal., Feb. 22, 2019, No.
      27   CV124884JGBJCGX) 2019 WL 1771795, at *2; Grant & Eisenhofer, P.A. v.
      28   Brown (C.D. Cal., May 14, 2018, No. CV175968PSGAFMX) 2018 WL
           4945303, at *2; Keaton v. LAUSD (Cal. Superior Ct, March 19, 2019, No.


                                                    7
           PNAs for Fee Motion                                                       2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 13 of 28 Page ID #:471




       1   Flores v. City of San Gabriel       M. Morguess       21                $500
       2   Flores v. City of San Gabriel       B. Harper         9                 $400
       3   Keaton v. LAUSD                     J. Adams          10                $600
       4   Keaton v. LAUSD                     K. Ireland        1.5               $370
       5   Woods v. Fagan                      B. Dunn           20                $750
       6   Woods v. Fagan                      J. Fattahi        10                $550
       7   Woods v. Fagan                      M. Gyongyos       3                 $375
       8   Grant & Eisenhofer v. Brown         S. Josephs        6                 $600
       9   Grant & Eisenhofer v. Brown         “Associates”      N/A               $500
      10          As demonstrated above, the rates requested by, and previously awarded
      11   to, counsel in this matter are within the ranges being awarded by courts in this
      12   community for civil rights litigation.
      13
                  3.         Relevant Cohort
      14
                  There has been a tendency amongst the defense bar to be dismissive of
      15
           “ADA litigation,” viewing it as a lesser area of law, or a nuisance. Oftentimes
      16
           plaintiff’s counsel are presumed to be unwilling to litigate cases to trial, or
      17
           generally only to be looking for quick settlements. These are all harmful
      18
           falsehoods, and to the extent it is ever applicable, it is not applicable to either
      19
           this case, or Plaintiff’s counsel generally. The Center for Disability Access
      20
           (“CDA”) has been at the vanguard of ADA litigation, obtaining numerous
      21
           favorable decisions that have shaped the face of disability rights litigation in
      22
           California and the Ninth Circuit at large. The CDA has helped to shape ADA
      23
           law with numerous, precedent setting opinions including, but not limited to
      24
           the following published cases: Lozano v., C.A. Martinez Family Ltd.
      25
           Partnership, 129 F.Supp.3d 967 (S.D. Cal. 2015); Fortyune v. City of Lomita,
      26
      27   BS165965) (exhibit 12); Woods v. Fagan (C.D. Cal., Sept. 21, 2016 No. 2:14-
      28   cv-08374-VAP-SP) (exhibit 8)



                                                      8
           PNAs for Fee Motion                                                      2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 14 of 28 Page ID #:472




       1   766 F.3d 1098 (9th Cir. 2014); Cortez v. City of Porterville, 5 F.Supp.3rd 1160
       2   (E.D. Cal. 2014); Johnson v. Wayside Prop., Inc., 41 F.Supp.3d 973 (E.D. Cal.
       3   2014); Daubert v. Lindsay Unified School District, 760 F.3d 982 (9th Cir.
       4   2014); Munson v. Del Taco, Inc., 46 Cal.4th 66 (2009); Nicholls v. Holiday
       5   Panay Marina, L.P., 93 Cal.Rptr.3d 309 (Cal. App. 4th 2009); Ortiz v.
       6   Accredited Home Lenders, Inc., 639 F. Supp. 2d 1159 (S.D. Cal. 2009); Kittok
       7   v. Leslie's Poolmart, Inc., 687 F. Supp. 2d 953 (C.D. Cal. 2009); Deanda v.
       8   Sav. Inv., Inc., 267 F. App'x 675, 676 (9th Cir. 2008); Miller v. California
       9   Speedway Corp. (9th Cir. 2008) 536 F.3d 1010; Munson v. Del Taco, Inc., 522
      10   F.3d 997 (9th Cir. 2008); Grove v. De La Cruz, 407 F. Supp. 2d 1126 (C.D.
      11   Cal. 2005); Fortyune v. American Multi-Cinema, Inc., 364 F.3d 1075 (9th Cir.
      12   2004); Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133 (9th Cir. 2002);
      13   Wyatt v. Ralphs Grocery Co., 65 Fed.Appx. 589 (9th Cir. 2003); Botosan v.
      14   Paul McNally Realty, 216 F.3d 827 (9th Cir. 2000); Wyatt v. Liljenquist, 96 F.
      15   Supp. 2d 1062 (C.D. Cal. 2000); Karczewski v. DCH Mission Valley LLC (9th
      16   Cir. 2017) 862 F.3d 1006. As demonstrated here, the firm has never shied
      17   away from trying cases on their merits, and has a strong record of success both
      18   at summary judgment and at trial. As a result, there is a plethora of rulings on
      19   fee awards to draw from.
      20          ADA litigation is civil rights litigation. The supplementing statute in
      21   California is the Unruh Civil Rights Act, issuing the same penalties associated
      22   with discrimination pertaining to “sex, race, color, religion, ancestry, national
      23   origin, disability, medical condition, genetic information, marital status, sexual
      24   orientation, citizenship, primary language, or immigration status.” Cal. Civ.
      25   Code § 51(e)-(f). The tendency to treat the area of law dismissively or less
      26   worthy of significant fee recovery is contrary to the directive of Hensley
      27   suggesting that civil rights litigation should be compensated to attract
      28   experienced and competent counsel to vindicate these rates. The reason for the



                                                   9
           PNAs for Fee Motion                                                     2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 15 of 28 Page ID #:473




       1   fee-shifting provisions of both the ADA and California law is to motivate
       2   plaintiffs' attorneys to advocate for full and equal access for the disabled to
       3   public accommodations like Defendant's restaurant. Blackwell v. Foley (N.D.
       4   Cal. 2010) 724 F.Supp.2d 1068, 1076. Limiting the cohort of “the prevailing
       5   market” narrowly defined as “ADA claims”, as some courts have suggested,
       6   has two effects. First, the CDA is the largest law firm in this field in the state
       7   of California. If the only relevant cohort is Central District of California ADA
       8   cases, then CDA cases are likely to be the only cases usable as a reference,
       9   which stymies any ability to seek review of the rates, implicating the “holding
      10   the line” concern expressed in Moreno. This does significant damage to the
      11   ability to conduct a market analysis, when the CDA is the largest player in the
      12   market.
      13          Second, if rates are dismissively set as “ADA Rates” or “CDA Rates”
      14   they fail to fulfill “fundamental objective”5 to entice counsel”6 to bring these
      15   suits. If the only counsel incentivized to file ADA litigation are those already
      16   in the disability rights sphere, the rates awarded are clearly failing to attract
      17   more attorneys to the area of law, failing the objective of fee shifting statutes.
      18   This stifles the ability to obtain representation, limits competition, and chills
      19   civil rights litigation.
      20
                  4.         Real Rate Report
      21
                  The relevant community for this action is the Central District of
      22
           California. Central District courts have found that the Real Rate Report is “a
      23
           much better reflection of true market rates than self-reported rates in all
      24
      25
           5
      26     Woodland Hills Residents Assn., Inc. v. City Council (1979) 23 Cal.3d 917,
           933 [154 Cal.Rptr. 503, 511, 593 P.2d 200, 208]
      27   6
             San Bernardino Valley Audubon Society, Inc. v. County of San
      28   Bernardino (1984) 155 Cal.App.3d 738, 754 [202 Cal.Rptr. 423, 431]



                                                   10
           PNAs for Fee Motion                                                     2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 16 of 28 Page ID #:474




       1   practice areas.” Zielke v. Rosenstiel (C.D. Cal., Mar. 25, 2019, No. CV 19-702
       2   PSG (EMX)) 2019 WL 1718681, at *2; Hicks v. Toys "R' Us-Delaware,
       3   Inc. (C.D. Cal., Sept. 2, 2014, No. CV13-1302-DSF JCGX) 2014 WL
       4   4670896, at *1
       5          A current survey report, pulled from the Real Rate Report for 2018,
       6   shows that the median hourly rate for litigation partners doing work in Los
       7   Angeles is $655 and litigation associates at $510. Exhibit 8 (Real Rate Report
       8   pg. 14). When factoring for years of experience, the median hourly rate for
       9   partners with more than 21 years of experience was $688 per hour and for
      10   partners with less than 21 years of experience, it was $665 per hour. Exhibit 8
      11   (Real Rate Report, pg 19). Turning to associates, the median hourly rate for
      12   those with between 3 and 7 years of experience was $573 per hour. Exhibit 8
      13   (Real Rate Report pg 23)
      14          While the Real Rate Report does not factor for attorneys who are
      15   highly specialized in a particular subject matter area, such as this case where
      16   the firm specializes in a narrow area of civil rights litigation—and therefore
      17   could command a higher rate—it does support the rates sought in this case,
      18   without needing to look to additional modifiers that would be supported due to
      19   counsels’ specialization.
      20
                  5.         Rate for Dennis Price
      21
                  This Court has recently assessed the appropriate rates for attorneys
      22
           Potter, Grace, Carson and Price. (Exhibit 4 – 2019 Wilson Order). In that prior
      23
           ruling, the court expressed hesitation in awarding an increased rate to Denis
      24
           Price due to the magnitude of increase over relatively recent orders. Counsel
      25
           believes this was in error.
      26
                  Mr. Price is a highly experienced attorney tasked with handling
      27
           advanced matters for the firm, including supervising litigation strategy,
      28



                                                     11
           PNAs for Fee Motion                                                  2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 17 of 28 Page ID #:475




       1   training new attorneys, and handling a substantial appellate case load. Mr.
       2   Price’s experience in litigation in federal court, especially his appellate
       3   experience puts his relevant cohort among attorneys with significantly more
       4   years of experience. The Real Rate Report included as Exhibit 8 provides “pay
       5   bands,” and each band acknowledges that individuals may fit into a lower
       6   quartile, a median, or an upper quartile. Mr. Price’s experience and work
       7   product is consistent with, at minimum, the median for his experience, if not
       8   the upper quartile, given the rarity of attorneys with under 10 years’
       9   experience having extensive successful appellate experience.
      10          Looking at rates for associates, a median litigation associate would be
      11   justified in seeking a $510 rate (Ex 8 - Real Rate Report p. 14). Adjusting for
      12   years of experience, Mr. Price has been practicing for 8 years, nearly all in a
      13   specialized area of law, the Real Rate Report notes that a rate of $573 would
      14   be appropriate for a median rate for associates with 3-7 years of experience.
      15   Even an associate with less than 3 years would be appropriately awarded
      16   $450. (Ex. 8 – p 24)
      17          The Ninth Circuit has cautioned against the “holding the line” rationale
      18   that was used in Hieu to restrict the rate of increase restricted for Mr. Price,
      19   stating that “if the lodestar leads to an hourly rate that is higher than past
      20   practice, the court must award that rate without regard to any contrary
      21   practice.” Moreno v. City of Sacramento (2008) 534 F.3d 1106; 1115. The
      22   reference to other rulings that have previously granted Mr. Price significantly
      23   lower rates is only proper if those other rulings were based on a market rate
      24   assessment. As has been established above, they were not, as the firm has
      25   billed below market rates for some time, including most of the time that Mr.
      26   Price has been practicing. As a result, relying on those cases in the face of
      27   evidence of market rate is a violation of Moreno. This district has had no
      28   issues with awarding rates far in excess of the Hieu rates suggested for Mr.



                                                  12
           PNAs for Fee Motion                                                   2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 18 of 28 Page ID #:476




       1   Price, including awarding a rate of $500 in Grant v. Brown case referenced in
       2   the table above for generic “associates” without even giving regard to the
       3   experience of those attorneys. An 8 year litigation attorney with a history of
       4   specialized focus litigation justifies a rate in excess of even the $450 sought in
       5   this motion.
       6
                  6.         Other Attorneys Not Previously Considered by this Court
       7
                 Plaintiff seeks compensation for attorneys not previously considered by
       8
           this court in the Hieu decision: Russell Handy, Sara Gunderson, Jen
       9
           McAllister, Chris Seabock, Ray Ballister and Bradley Smith.
      10
                 Mr. Handy’s work is well known to this court. Attorney Russell Handy is
      11
           qualified to bill at the same $595 per hour awarded to Mark Potter previously.
      12
           He is a named partner at the firm with a long history of successful litigation.
      13
           He graduated Magna Cum Laude from California Western, has taught as an
      14
           adjunct professor, has clerked for the Ninth Circuit Court of Appeals, and has
      15
           devoted his private practice to disability litigation for the last 19 years. He has
      16
           prosecuted over a thousand ADA cases, has prosecuted over 40 ADA trials and
      17
           appeared at either state or federal appellate court forums on ADA cases over
      18
           30 times. He has argued disability cases before the California Supreme Court
      19
           and was awarded the California Magazine’s Attorney of the Year (CLAY)
      20
           award for 2010 for his disability work that resulted in a significant ruling for
      21
           disability litigants under the Unruh Civil Rights Act. (See Munson v. Del
      22
           Taco, Inc. (2009) 46 Cal.4th 66). He has appeared on ABC’s show 20/20 as an
      23
           expert in ADA litigation. In 2011, the San Diego Daily Transcript named him
      24
           one of San Diego’s “Top Attorneys 2011.”
      25
                 Mr. Ballister is a seasoned trial attorney with 29 years of experience. He
      26
           has prosecuted over a thousand disability access cases, taking and defending
      27
           hundreds of depositions, attending thousands of hearings, has an extensive
      28



                                                   13
           PNAs for Fee Motion                                                         2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 19 of 28 Page ID #:477




       1   trial record. For more than a decade, Mr. Ballister has focused exclusively on
       2   disability access cases. He is qualified to bill at $550 per hour, consistent with
       3   the same rate that was awarded to Ms. Grace in Hieu.
       4           Chris Seabock has a history of successful trial experience both in ADA
       5   work as well as working as a district attorneys. He heads the trial department
       6   at the firm and prepared the trial documents in this matter that ultimately lead
       7   to the success on the merits. He graduated cum laude from California Western
       8   School of Law in 2011, where he focused on oral advocacy, competing in
       9   three national mock trial competition and serving as President of the Moot
      10   Court Honors Board. Mr. Seabock also interned twice with the Ventura County
      11   District Attorney’s Office and spent a semester interning for Magistrate Judge
      12   Peter C. Lewis in the Southern District of California. Mr. Seabock joined
      13   Potter Handy in 2012 and litigated hundreds of disability access cases over the
      14   next three years, ultimately being assigned to conduct trials and being tasked
      15   with preparing every case the firm brought to trial. In 2015, Mr. Seabock
      16   became a Deputy District Attorney in Butte County, where he quickly
      17   advanced to prosecuting felonies and tried approximately a dozen cases,
      18   including cases for first degree burglary, maintaining a methamphetamine lab,
      19   and indecent exposure. In 2019, Mr. Seabock returned to Potter Handy and
      20   quickly picked up where he left off preparing matured cases for trial. Mr.
      21   Seabock is qualified to bill at $450 per hour, consistent with the rate awarded
      22   to Chris Carson in Hieu and the prevailing rates in the community evaluating
      23   work of similar experience and skill.
      24           Attorneys McAllister, Smith and Gunderson are billing at a lower rate of
      25   $400.7 These attorneys specialize in discovery matters, and Ms. Gunderson
      26   focuses efforts in preparing matters to prevail on motions for summary
      27   judgment.
      28   7
               These attorneys’ resumes are detailed in Exhibit 1 ¶ 17-19.


                                                       14
           PNAs for Fee Motion                                                     2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 20 of 28 Page ID #:478




       1         Ms. Gunderson has obtained numerous victories against top defense
       2   firms representing entities from grocery stores to fast food chains and varying
       3   levels of complexity. Despite her litigation experience, counsel only seeks
       4   $400 per hour for her work.
       5         Mr. Smith and Ms. McAllister have similar experience and job
       6   descriptions. Their requested rate was previously awarded to Ms. McAllister
       7   for substantially similar discovery work on a Rule 37 motion that resulted in
       8   terminating sanctions. Scherer v. Woodley-Vanomen Properties (2019) 2:18-
       9   cv-08239-GW-AFM (Docket 43). $400 is a reasonable baseline rate for
      10   attorneys working in the Central District of California. As demonstrated
      11   above, a rate of $500 has been awarded in Grant for “Associates” without
      12   even assessing their experience or qualifications. Grant & Eisenhofer, P.A. v.
      13   Brown (C.D. Cal., May 14, 2018, No. CV175968PSGAFMX) 2018 WL
      14   4945303, at *2. Plaintiff’s firm obtains consistently positive results for its
      15   clients utilizing a unique distribution of tasks that enables use of junior
      16   associate work for complicated tasks through specialization as detailed in
      17   Mark Potter’s declaration. (Exhibit 1 - ¶ 8-9). Despite this, Center for
      18   Disability Access seeks only a $400 rate for junior associates.
      19
      20      B.       Hours Reasonably Expended
      21           As the first step in the calculation of an equitable award, the Court
      22   should determine the number of hours reasonably expended in this litigation:
      23   The starting point of every fee award, once it is recognized that the court’s
      24   role in equity is to provide just compensation for the attorneys, must be a
      25   calculation of the attorneys’ services in terms of the time he has expended on
      26   the case. Anchoring the analysis to this concept is the only approach that can
      27   claim objectivity, a claim which is ‘obviously vital’ to the prestige of the bar
      28



                                                  15
           PNAs for Fee Motion                                                   2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 21 of 28 Page ID #:479




       1   and the courts.” Serrano v. Priest (1977) 20 Cal.3d 25, 49 citing Lindy Bros.
       2   Builders, Inc. of Phila. v. American Radiator (3rd Cir 1973). 487 F.2d 161.
       3          Furthermore, only hours found to have been reasonably expended may
       4   be allowed. Plaintiff is not entitled to an award of attorney’s fees for hours
       5   which were duplicative, unproductive, excessive or otherwise unnecessary.
       6   Hensley, 461 U.S. at 434. A fee applicant must exercise “billing judgment” in
       7   the preparation of the attorney’s fee application; ‘[h]ours not properly billed to
       8   one’s client are not properly billed to one’s adversary pursuant to statutory
       9   authority”. Copeland v. Marshall (1980)          641 F.2d 880, 891 (en banc)
      10   (emphasis in original), quoted in Hensley, 461 U.S. at 484. A fair award is the
      11   product of reasonable hours and reasonable rates and represents an objective
      12   basis for an initial determination of attorney’s fees.
      13          Plaintiff’s firm has created an innovative staffing approach in which
      14   each attorney is assigned discrete tasks and able to become experienced in
      15   narrow aspects of litigation in a short period of time. Ex. 1 - Decl. of Mark
      16   Potter ¶ 7. While the overall number of attorneys that play a role in the
      17   development of one of our ADA cases might be higher than that seen in other
      18   firms, the total hours spent in litigation, and the total costs, are lower than
      19   other staffing strategies. Id. ¶ 8. Each attorney’s is able to focus on a particular
      20   task at a gain of both efficiency and effectiveness as a result of that
      21   specialization. Id. To the extent any duplication of efforts occurs as a result of
      22   this staffing method, counsel has exercised billing judgment and those billing
      23   entries have not been included in the amount sought for compensation, as
      24   anticipated by Hensley. Id. ¶ 9. At no time is an attorney billed for reviewing
      25   the work of another, or familiarizing themselves with a file. Id.
      26          This matter was fully litigated through trial. Hence, the case reasonably
      27   and necessarily involved pre-filing investigation, complaint drafting, emails,
      28   letters, phone conversations, court filings, a motion for summary judgment,



                                                   16
           PNAs for Fee Motion                                                       2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 22 of 28 Page ID #:480




       1   trial preparation and trial attendance, this motion and the other trappings of a
       2   litigated case in which a Plaintiff prevails.
       3          Plaintiff’s attorneys have expended more than 50 hours to date and
       4   estimate another 8 hours for dealing with an opposition brief, drafting the
       5   reply, and attendance at oral argument. As is clear from the billing statement
       6   (exhibit 2), there has been no overbilling in this case and Plaintiff has
       7   attempted to specialize all hours spent to reduce the total number of hours
       8   involved in the matter.
       9          All of the hours submitted to the court in the accompanying declaration
      10   of Mark Potter and the attached billing were reasonably incurred in the
      11   prosecution of this case. Each discrete task should be viewed with reference to
      12   the amount of time spent doing it and assessing if that task was reasonably
      13   incurred and if that task was accomplished in a reasonable amount of time.
      14
      15                         III. HENSLEY/KERR FACTORS
      16          In Hensley v. Eckerhart, (1983) 461 U.S. 424, the Supreme Court stated
      17   that the lodestar is the “presumptively reasonable fee amount” and that the
      18   Court can adjust upward or downward by a multiplier in “rare” or
      19   “exceptional” cases only. Id. at 433; Van Gerwen v. Guarantee Mutual Life,
      20   214 F.3d 1041, 1045 (9th Cir. 2000); see also Welch, 480 F.3d at 946.
      21   Additionally, the Hensley court outlined twelve factors that a Court may
      22   consider when determining the appropriate fee award or any departure from it.
      23   Many of the factors are already subsumed into the lodestar discussion but
      24   plaintiff will briefly discuss each factor. Plaintiff seeks no modification of the
      25   lodestar.
      26
      27
      28



                                                    17
           PNAs for Fee Motion                                                     2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 23 of 28 Page ID #:481




       1      A.       Time and Labor Required
       2           As stated above, the plaintiff showed billing judgment and restraint.
       3   The case was not over litigated and plaintiff’s counsel expended less than two
       4   full work weeks. The plaintiff seeks no multiplier as the time expended will be
       5   compensated by the lodestar.
       6
       7      B.       Novelty and Difficulty of Issues
       8           The Americans with Disabilities Act itself and its interaction with
       9   California State Law is ever evolving and involves new issues and new
      10   challenges on a constant basis. Aside from the fairly novel area of Americans
      11   with Disabilities Act work in general, this case presented no significant legal
      12   issues of first impression and plaintiff seeks no multiplier based on this issue.
      13
      14      C.       Skill Required to Perform Legal Service
      15           The Americans with Disabilities Act was passed in 1990 and the Unruh
      16   Civil Rights Act was amended in 1992 to incorporate the ADA. There are
      17   only a handful of attorneys with expertise in the area. Access under Title III of
      18   the Americans with Disabilities Act is predicated upon requirements to
      19   provide access to existing public accommodations, new construction and
      20   alterations to existing buildings. Those requirements in existing public
      21   accommodations turn on whether the removal of architectural barriers is
      22   "readily achievable."    In turn, there is a plethora of federal regulations,
      23   Department of Justice advisory opinions, interpretive manuals and case law
      24   that is argued by both plaintiffs and defendants as to what constitutes
      25   architectural barriers and the extent of the remedial measures necessary, if any,
      26   to remove the architectural barrier. Furthermore, there is the overlaying
      27   application of Title 24 of the California Code of Regulations requirements to
      28



                                                   18
           PNAs for Fee Motion                                                      2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 24 of 28 Page ID #:482




       1   public accommodations which were constructed or altered after 1982, and the
       2   American National Standards Institute (ANSI) between 1970 and 1982.
       3           A successful prosecution of disability access cases is dependent upon a
       4   plaintiff's attorney having a thorough knowledge of the ADA and all its
       5   implementing regulations, Americans With Disabilities Act Accessibility
       6   Guidelines, Title 24 of the California Code of Regulations, ANSI standards,
       7   and the relevant sections for the California Health and Safety Code, the
       8   California Civil Code, and the California Government Code. In addition, an
       9   intimacy with the body of case law which has developed around the ADA
      10   (among which over two dozen published decisions were handled by plaintiff's
      11   counsel's office) and state statutory schemes, and the ability to couple this
      12   knowledge with a practical, strategic approach to interfacing with defendants,
      13   their own personal counsel, insurance defense attorneys, insurance carriers
      14   and the Court is absolutely essential.
      15           In short, handling disability access cases demand the services of an
      16   attorney trained and specializing in the area of law. This case did not present
      17   specialized or skillful challenges and was a fairly straight-forward application
      18   of the law. No modified of the lodestar is requested.
      19
      20      D.        Preclusion of Other Work
      21           Plaintiff’s attorneys have spent nearly 60 hours in prosecuting this case.
      22   That time could not be used, simultaneously, for other cases or other clients.
      23   Thus, the work on this case precluded other work that could have and would
      24   have been done and billed for. Nonetheless, the lodestar fully compensates for
      25   that work.
      26
      27
      28



                                                    19
           PNAs for Fee Motion                                                     2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 25 of 28 Page ID #:483




       1      E.       Customary Fee
       2           As covered above, the rates and fees charged by plaintiff’s counsel are
       3   market rates.
       4
       5      F.       Fixed or Contingent Fee
       6           As is the case with virtually all civil rights cases, the fees in this case
       7   were contingent upon prevailing. Had the plaintiff not prevailed, the plaintiff’s
       8   attorneys would not be able to recover monies to compensate them for the
       9   outlay of time spent in prosecuting this case. Nonetheless, plaintiff’s counsel
      10   is not seeking a multiplier.
      11
              G.       Time Limitations
      12
                   There were no unique time limitations imposed by either the client or
      13
           the circumstances.
      14
      15      H.       Amount Involved and Results Obtained
      16           Under the Americans with Disabilities Act, there are no damages
      17   available. The only remedy is injunctive relief. Additionally, under his Unruh
      18   Civil Rights Act cause of action, the plaintiff was entitled to damages. Cal.
      19   Civ. § 52(a). It’s difficult to measure the “damage” caused by denial of
      20   access. Thus, the Unruh Civil Rights Act has a minimum that a defendant
      21   must pay.       In an Unruh case before the California Supreme Court, the
      22   defendant violated the law but argued that it had “not harmed a single hair on
      23   the plaintiff’s head or subjected him to the slightest deprivation or
      24   embarrassment of any kind.” Koire v. Metro Car Wash, 40 Cal.3d 24, 33
      25   (1985). The Court stated, “by passing the Unruh Act, the Legislature
      26   established that arbitrary sex discrimination by businesses is per se injurious.
      27   Section 51 provides that all patrons are entitled to equal treatment. Section 52
      28   provides for minimum statutory damages of $250 [previous minimum] for



                                                   20
           PNAs for Fee Motion                                                      2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 26 of 28 Page ID #:484




       1   every violation of section 51, regardless of the plaintiff's actual damages.” Id.
       2   at 33. The minimum damage award that was in effect for the plaintiff’s case
       3   was $4,000. Courts just don’t award that much money for violations that do
       4   not involve impact injury. For example, in one of the only published decision
       5   to actually identify a damage award: Boemio v. Love's Restaurant, 954 F.Supp.
       6   204 (S.D. Cal. 1997), the court held a bench trial, found for the plaintiff, and
       7   awarded $1,000 (the minimum) although the plaintiff had to urinate in the
       8   parking lot. This case was no different from other access denial cases with
       9   respect to damages. It simply never involved large sums of money. The $4,000
      10   damage award and the remedial relief obtained during the case, means that the
      11   plaintiff easily qualifies as a prevailing party entitled to his attorney’s fees and
      12   costs.
      13
      14       I.      Experience and Ability of Attorneys
      15            See discussion under “Hourly Rates” above.
      16
      17       J.      Undesirability of the Case
      18            This case, like many small dollar civil rights cases, is low on the
      19   desirability scale. The clientele is largely (as in the present case) very low
      20   income or indigent. Payment is completely dependent upon winning. It is
      21   usually big business and insurance companies on the other side.
      22
      23      K.       Nature and Length of Professional Relationship with Client
      24            The Center for Disability Access has no relationship with Mr. Langer
      25   other than representing him in his ADA/Unruh claims.
      26
      27
      28



                                                    21
           PNAs for Fee Motion                                                       2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 27 of 28 Page ID #:485




       1      L.       Awards in Similar Cases.
       2           As discussed above, Plaintiff suggests the court should only look at
       3   similar cases in which similar rates were sought. Focusing on cases where
       4   lower rates were awarded due to counsel seeking lower rates would violate
       5   the “holding the line” framework discussed in Moreno v. City of Sacramento
       6   (2008) 534 F.3d 1106, 1115.)
       7
       8                          IV. LITIGATION COSTS
       9           The plaintiff seeks $11,403.15 in costs. The plaintiff includes
      10   traditional costs such as the service cost ($60) and the filing fee ($400) as well
      11   as the litigation expenses that includes one investigation ($200). Plaintiff
      12   retained two experts in this matter, one to conduct a site inspection and testify
      13   at trial ($6,099.65), and a second for this present motion. ($4,643.50). Section
      14   505 of the Americans with Disabilities Act (42 U.S.C. § 12205) authorizes
      15   reasonable attorney's fees, including "litigation expenses and costs," in any
      16   action brought under the Act. This includes all costs normally associated with
      17   litigation including investigative costs:
      18
                   According to committee reports, Congress included the term
      19
                   “litigation expenses” in order to authorize a court to shift costs
      20
                   such as expert witness fees, travel expenses, and the preparation
      21
                   of exhibits. See H.R. Rpt. No. 101-485(III) at 73, reprinted in
      22
                   1990 U.S.C.C.A.N. 445, 496 (Report of the Committee on the
      23
                   Judiciary) (“Litigation expenses include the costs of expert
      24
                   witnesses. This provision explicitly incorporates the phrase
      25
                   ‘including litigation expenses' to respond to rulings of the
      26
                   Supreme Court that items such as expert witness fees, travel
      27
                   expenses, etc., be explicitly included if intended to be covered
      28



                                                   22
           PNAs for Fee Motion                                                     2:19-CV-02439-SVW-SK
Case 2:19-cv-02439-SVW-SK Document 60-1 Filed 11/26/19 Page 28 of 28 Page ID #:486




       1          under an attorney's fee provision.”); H.R. Rpt. No. 101-485(II)
       2          at 140, reprinted in 1990 U.S.C.C.A.N. 303, 423 (Report of the
       3          Committee on Education and Labor) (“Litigation expenses
       4          include the costs of experts and the preparation of exhibits.”).
       5
           Lovell v. Chandler, 303 F.3d 1039, 1058 (9th Cir. 2002). “The federal statute,
       6
           unlike the state statutes, explicitly provides for not only attorney's fees but
       7
           also litigation expenses and costs.” Saldana-Neily v. Taco Bell of Am., Inc.,
       8
           2008 WL 793872, *3 (N.D. Cal. 2008).
       9
      10
                                       V. CONCLUSION
      11
                  The plaintiff respectfully requests that his motion be granted and he be
      12
           awarded $39,783.15.
      13
      14
           Dated: November 26, 2019           CENTER FOR DISABILITY ACCESS
      15
      16                                      By: _____/s/ Dennis Price_________
                                                         Dennis Price, Esq.
      17                                                 Attorneys for Plaintiff
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                                  23
           PNAs for Fee Motion                                                       2:19-CV-02439-SVW-SK
